R T :J.     {5 oX   4 400


R E : Cose Nl.(mber:                                 .   ,                      .
                                       J~-o7-oootB-CR




                                                               · fRECE~VED ~N
                                                               COURT OF CRIMINAL APPEALS
                     v.
                                                                      FEB 2o 2015
                    TAt. .Sta.te ot' Texas




~1){)8, :I also waiA\J liKe to Know            if   fAe JI.D ry tJrH~        "f llabea.s

... · .· TA MK yoil £or
            -   .    .   .   .
                                    your +lrn e anJ GtS'S is± aace i/) +bis v~ry
                                        .


'lhror±aa+ mo.±±er .




.   :: ..


cc: